 466DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert C Delancey d/b/a Rubattino's RestaurantandHotel & Restaurant Employees&Bartenders LocalUnion No.596 Case 19-CA-8196June 8, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHERUpon a charge filed on November 28, 1975, byHotel & Restaurant Employees & Bartenders LocalUnion No 596, herein called the Union, and dulyserved on Robert C Delancey d/b/a Rubattino'sRestaurant, herein called the Respondent, the Gener-alCounsel of the National Labor Relations Board,by the Regional Director for Region 19, issued acomplaint and notice of hearing on January 16, 1976With respect to the unfair labor practices, the com-plaint alleges, in substance, that Respondent has re-pudiated the terms of a collective-bargaining agree-ment signed with the Union and, since September 3,1975, has refused, upon request, to furnish the Unionpayroll data and a list of employees Respondentfailed to file an answerOn March 15, 1976, the General Counsel, by coun-sel, filed with the Board in Washington, D C, a Mo-tion for Summary Judgment The Board, on March19, 1976, issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted Respondent did not file a re-sponse to the Notice To Show CausePursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as followsThe respondent shall, within 10 days from theservice of the complaint, file an answer theretoThe respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshownThe complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by the Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted by it to betrue and may be so found by the Board " Further,according to the Motion for Summary Judgment, onMarch 1, 1976, counsel for the General Counsel per-sonally contacted Respondent at his place of busi-ness, notifying him of the consequences of failure tofilean answer and suggesting that Respondent en-gage counsel, which Respondent indicated he wouldnot doIn view of Respondent's failure to file an answer,under the rule set forth above, and no good causehaving been shown for such failure, the allegations ofthe complaint are deemed and are found to be trueand we shall, accordingly, grant the Motion for Sum-mary JudgmentOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a sole proprietorship engaged in therestaurant business in Renton, Washington Respon-dent is sole owner of another restaurant in MapleValley,Washington, which is not involved in thiscomplaintRespondent purchased the Renton res-taurant on June 1, 1975 Between that time and Janu-ary 1, 1976, Respondent grossed $55,000 a monthfrom its Renton and Maple Valley restaurantsThe complaint further alleges, and we find, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDHotel & Restaurant Employees & Bartenders Lo-cal Union No 596 is a labor organization within themeaning of Section 2(5) of the Act224 NLRB No 68 RUBATTINO'S RESTAURANT467IIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitmate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll cooks, bartenders, waitresses and kitchenhelpers employed by Rubattino's Restaurant at803 Third Street, South Renton, Washington,excluding office clerical employees, guards, andsupervisors as defined in the Act2 The representative status of the UnionOn or about September 3, 1975, Respondent andtheUnion executed an agreement recognizing theUnion as exclusive bargaining representative of em-ployees in the unit described above Said agreementwas retroactive from August 1, 1975, and was to re-main in effect until May 31, 1978 Since September 3,1975, when Respondent recognized the Union as theexclusive bargaining agent of the employees in theabove-mentioned appropriate unit, the Union hasbeen, and is now, the exclusive collective-bargainingagent of the unit employees within the meaning ofSection 9(a) of the ActB Requests To Bargain and Respondent's RefusalsAt all times since September 3, 1975, the Unionhas requested and Respondent has refused to supplypayroll data and a list of employees At all materialtimes Respondent, by its failure to abide by the sub-stantive terms and conditions of the currently effec-tive collective-bargaining agreement, has committeda material breach of said agreement and has, in ef-fect, repudiated said agreementWe, accordingly, find that Respondent, by theconduct described above, has, since September 3,1975, and at all times thereafter, refused to bargainwith the Union as the exclusive representative of theemployees in the appropriate unit, and has engagedin, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and honorthe collective-bargaining agreement entered into onSeptember 3, 1975, and supply the payroll data andlist of employees requested by the UnionThe Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAWIRobert C Delancey d/b/a Rubattino's Restau-rant is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act2Hotel & Restaurant Employees & BartendersLocal Union No 596 is a labor organization withinthe meaning of Section 2(5) of the Act3All cooks, bartenders, waitresses and kitchenhelpers employed by Rubbatino's Restaurant at 803Third Street, South Renton, Washington, excludingoffice clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act4 Since on or about September 3, 1975, theabove-named labor organization has been and now isthe recognized and exclusive representative of all em-ployees in the aforesaid appropriate unit for the pur-pose of collective bargaining within the meaning ofSection 9(a) of the Act5By refusing on or about September 3, 1975, andat all times thereafter, to honor and abide by thecollective-bargaining agreement and to provide theUnion with payroll data and a list of employees, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Robert C Delancey d/b/a Rubattino's Restaurant,South Renton, Washington, its officers, agents, suc-cessors, and assigns, shall1Cease and desist from(a)Refusingtobargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Hotel & Restaurant Em-ployees & Bartenders Local Union No 596 as theexclusive bargaining representative of its employeesby refusing to provide to the Union information nec-essary and relevant for effective collective bargain-ing, and refusing to abide by and give force and ef-fect to the substantive terms and conditions of thecollective-bargaining agreement executed by the par-ties onor about September 3, 1975, in the followingappropriate unitAll cooks, bartenders, waitresses and kitchenhelpers employed by Rubbatino's Restaurant at803 Third Street, South Renton, Washington,excluding office clerical employees, guards, andsupervisors as defined in the Act(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoardfinds will effectuate the policies of the Act(a)Abide by and give force and effect to the sub-stantive terms and conditions of the collective-bar-gaining agreementexecuted by the parties on orabout September 3, 1975(b) Provide payroll data and a list of employees toHotel & Restaurant Employees & Bartenders LocalUnion No 596 which is necessary and relevant foreffective collective bargaining(c)Post at its restaurant in South Renton, Wash-ington, copies of the attached notice marked "Ap-pendix " I Copies of said notice, on forms providedby the Regional Director for Region 19, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive1 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the noticereadingPostedby Orderof the National Labor RelationsBoard'shall read`Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board'days thereafter, in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel& Restaurant Employees & Bartenders LocalUnion No 596 as the exclusive bargaining rep-resentative of our employees by refusing to pro-vide to the Union information necessary and rel-evant for effective collective bargaining, and WEWILL NOT refuse to abide by and give force andeffect to the substantive terms and conditions ofthe collective-bargaining agreement executed bythe parties on or about September 3, 1975, in thefollowing appropriate unitAll cooks, bartenders, waitresses and kitch-en helpers employed by Rubattino's Restau-rant at 803 Third Street, South Renton, Wash-ington, excluding office clerical employees,guards, and supervisors as defined in the ActWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL abide by and give force and effect tothe substantive terms and conditions of the col-lective-bargainingagreementexecuted by theparties on or about September 3, 1975WE WILL provide payroll data and a list of em-ployees to Hotel & Restaurant Employees &Bartenders Local Union No 596 whichis neces-sary and relevant for effective collective bar-gainingROBERT C DELANCEY d/b/a RUBATTINO'SRESTAURANT